            Case 1:19-cr-00875-SHS Document 73 Filed 12/07/20 Page 1 of 2

                                     LAW OFFICES

                        DAVID        S. GREENFIELD
                         100 LAFAYETTE STREET • S UITE 502

                                NEW YORK, N .Y. 10013

                                      (212) 481-9350

                                TEL EC0PIER (212) 571-5507        MEMO ENDORSED




                                                       December 4, 2020

Hon. Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


      Re:     United States v. Christopher
              including Robert Wade
              1:19 Cr. 875-2 (SHS)


Dear Judge Stein:

     I was recently appointed as CJA substitute counsel for defendant Robert
Wade in the above-captioned case. I am respectfully writing to request that Your
Honor appoint Lucas Anderson as associate counsel, pursuant to 18 U.S.C. § 3006A.

       Mr. Anderson is admitted to practice before this Court and is a member of the
CJA panel for the Court of Appeals for the Second Circuit. He has extensive
experience with federal criminal litigation, first as an associate with the law fiTm
Rothman, Schneider, Soloway & Stern, LLP, and now as an "of counsel" member of
that firm. I have had the opportunity to work with Mr. Anderson on many cases in
the past, and I can attest to the quality of his work.

      The assistance of associate counsel will be critical to the defense's ability to
conduct factual and legal research in connection with pre-trial motions and
applications, trial preparation, and/or sentencing. In addition, the assistance of an
associate will be critical to reviewing the discovery that has been produced thus far.
          Case 1:19-cr-00875-SHS Document 73 Filed 12/07/20 Page 2 of 2



Hon. Sidney H. Stein
December 4, 2020
Page Two


      Therefme, it is requested that Your Honor endorse this letter as an Order
appointing Mr. Anderson for a maximum of 100 hours at a rate of $110 per hour,
nunc pro tune to December 2, 2020.

       Please have your chambers contact my office if you have any questions about
this request.

                                                   Respectfully submitted,


                                                   Isl
                                                   David S. Greenfield
      The request to appoint Mr. Anderson for a maximum of 100 hours at a rate of $110 per
      hour is granted.

      Dated: New York, New York
             December 7, 2020
